Order, Supreme Court, New York County (Joan B. Carey, J), entered July 19, 2004, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*350While plaintiff, in response to defendant dentist’s prima facie showing of entitlement to the sought relief, raised triable issues as to whether there had, in the course of her treatment by defendant, been departures from good and accepted dental practice, her evidence was insufficient to raise a factual issue as to whether the alleged departures resulted in injury (see Williams v Sahay, 12 AD3d 366, 369 [2004]). Plaintiff did not present competent evidence respecting the nature of her claimed injuries, and her expert’s unexplained, conclusory assertions that the alleged negligence was injurious were inadequate to sustain the action (see Alvarez v Prospect Hosp., 68 NY2d 320, 325 [1986]). Concur—Tom, J.P., Andrias, Sullivan, Gonzalez and Sweeny, JJ.